                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

STEVEN S. SIMS,                                             §
                                                            §
                  Plaintiff,                                §
                                                            §
v.                                                          §     Civil Action No. 3:17-CV-3203-L
                                                            §
UNITED STATES, et al.,*                                     §
                                                            §
                  Defendants.                               §

                                                       ORDER

         Before the court are Before the Court is Defendants’ Garland Independent School District

(“GISD”), Gradyne Brown, and Darren Hemphill (collectively, the “School District Defendants”),

Motion to Dismiss Plaintiff’s Third Amended Complaint under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) (Doc. 60), filed December 31, 2018; Defendant Juana S. Acosta’s Amended

Motion to Dismiss Plaintiff’s Third Amended Complaint under Federal Rules of Civil Procedure

12(b)(5) and 12(b)(6) (Doc. 58), filed December 31, 2018; Defendant Dallas Fire-Rescue

Department’s and Dallas Police Department’s Rule 12(b)(6) Motion to Dismiss (Doc. 54), filed

December 21, 2018; and Defendants’ Dallas Police Officers Andrew Lehocky, Howard Leftwich,

Andrew Fuka, and Lisette Rivera Rule 12(b)(6) Motion to Dismiss (Doc. 62), filed December 31,

2018.

         On July 27, 2019, the United States Magistrate Judge entered the Findings, Conclusions and

Recommendation of the United States Magistrate Judge (Docs. 111, 112, 113) (“Reports”),


         *
           For purposes of clarity, the court generally lists the names of all defendants, particularly when entry of
judgment against some or all of the defendants is warranted; however, as noted in the magistrate judge’s Reports, Plaintiff
has asserted more than 23 claims against 42 named Defendants in this case, so listing all named Defendants is not
practical.

Order - Page 1
recommending that the court: (1) grant Defendants’ Garland Independent School District, Gradyne

Brown, and Darren Hemphill Motion to Dismiss (Doc. 60), dismiss Plaintiff’s state-law tort claims

against these Defendants under Rule 12(b)(1) for lack of subject matter jurisdiction, and dismiss with

prejudice Plaintiff’s federal claims against these Defendants under Rule 12(b)(6) for failure to state

a claim; (2) grant Defendant Juana S. Acosta’s Amended Motion to Dismiss (Doc. 58) and dismiss

with prejudice all claims by Plaintiff against her; and (3) grant Defendant Dallas Fire-Rescue

Department’s and Dallas Police Department’s Rule 12(b)(6) Motion to Dismiss (Doc. 54) and

dismiss with prejudice all claims by Plaintiff against these Defendants; and (4) grant Defendants’

Dallas Police Officers Andrew Lehocky, Howard Leftwich, Andrew Fuka, and Lisette Rivera Rule

12(b)(6) Motion to Dismiss (Doc. 62) and dismiss with prejudice all claims by Plaintiff against these

Defendants. No objections to the Reports were filed by Plaintiff.

       Having reviewed the motions, briefs, pleadings, and Reports, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court (1) grants Defendants’ Garland Independent School District, Gradyne Brown,

and Darren Hemphill Motion to Dismiss (Doc. 60), dismisses without prejudice Plaintiff’s

state-law tort claims against these Defendants under Rule 12(b)(1) for lack of subject matter

jurisdiction, and dismisses with prejudice Plaintiff’s federal claims against these Defendants under

Rule 12(b)(6) for failure to state a claim; (2) grants Defendant Juana S. Acosta’s Amended Motion

to Dismiss under Rule 12(b)(6) (Doc. 58) and dismisses with prejudice all claims by Plaintiff

against her and denies as moot Juana S. Acosta’s Amended Motion to Dismiss under Rule 12(b)(5);

(3) grants Defendant Dallas Fire-Rescue Department’s and Dallas Police Department’s Rule

12(b)(6) Motion to Dismiss (Doc. 54) and dismisses with prejudice all claims by Plaintiff against


Order - Page 2
these Defendants; and (4) grants Defendants’ Dallas Police Officers Andrew Lehocky, Howard

Leftwich, Andrew Fuka, and Lisette Rivera Rule 12(b)(6) Motion to Dismiss (Doc. 62) and

dismisses with prejudice all claims by Plaintiff against these Defendants. No objections to the

Reports were filed by Plaintiff.

        Further, as no claims remain against Defendants Garland Independent School District,

Gradyne Brown, Darren Hemphill, Juana S. Acosta, Dallas Fire-Rescue Department, Dallas Police

Department, and Dallas Police Officers Andrew Lehocky, Howard Leftwich, Andrew Fuka, and

Lisette Rivera, the court expressly determines, pursuant to Federal Rule of Civil Procedure 54(b),

that there is no just reason to delay the entry of final judgment in this case as to these Defendants and

directs the clerk of the court to enter a final judgment as to them with respect to the claims dismissed

with prejudice.

        It is so ordered this 13th day of August, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order - Page 3
